CCA 20111013. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Army Court of Criminal Appeals is affirmed.* [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is directed that the promulgating order be corrected to reflect that the military judge found Additional Charge II and its Specification and Specification 2 of Charge II multiplicious for findings and sentence.